Citation Nr: 0421834	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-18 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher evaluation for a dysthymic 
disorder, rated as 50 percent disabling from 
September 13, 1996.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
RO, which granted a claim of entitlement to service 
connection for a dysthymic disorder and assigned a 30 percent 
evaluation, effective from September 13, 1996.  By rating 
action of May 2001, the RO increased the rating for the 
service-connected dysthymic disorder from 30 to 50 percent, 
effective from September 13, 1996.

This matter is also on appeal from a May 2003 rating decision 
by the RO that denied entitlement to TDIU.  The decision 
below awards a total schedular rating for a dysthymic 
disorder from August 25, 2000.  The question of entitlement 
to a rating greater than 50 percent prior to August 25, 2000, 
is deferred pending completion of the evidentiary development 
sought in the remand that follows the Board's decision.  
Because TDIU may be awarded only in those instances when a 
total schedular rating is not in effect, see 38 C.F.R. § 4.16 
(2003), the TDIU issue is also deferred.  

The record shows that the veteran requested hearings at the 
RO and before the Board with respect to her claim for a 
higher evaluation of dysthymic disorder.  Nevertheless, her 
most recent communication to VA regarding such hearings in 
March 2003 reflects that she no longer wanted a personal 
hearing at the RO or 


before the Board.  She requested that her case be forwarded 
to the Board without delay.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Given the additional development necessary 
in this case and as explained in the remand below, the Board 
has adjudicated the issue of whether an evaluation higher 
than 50 percent for service-connected dysthymic disorder is 
warranted from August 25, 2000.  As noted above, the question 
of entitlement to a higher rating prior to August 25, 2000, 
is deferred.  


FINDING OF FACT

From August 25, 2000, the veteran's service-connected 
dysthymic disorder affects her to such an extent that she 
experiences total occupational and social impairment.


CONCLUSION OF LAW

An increased (100 percent) schedular evaluation for dysthymic 
disorder is warranted from August 25, 2000.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.130 
(Diagnostic Code 9433) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. 4.3 (2003).  
Furthermore, in cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson, supra.  

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2003).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering.  Id.

The veteran's service-connected dysthymic disorder has been 
evaluated as 50 percent disabling, under 38 C.F.R. § 4.130 
(Diagnostic Code 9433) (2003).  Under these criteria, a 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (Diagnostic Code 9433) 
(2003).  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994).)  A GAF score of 51 - 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A GAF 
score of 41 - 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  Finally, a GAF score of 31 - 40 is 
defined as "Some impairment in reality testing or 
communication (e.g.. speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Id.

Applying the foregoing principles to the facts of the present 
case, the Board finds that, with resolution of doubt in the 
veteran's favor, the evidence supports a grant of a 100 
percent schedular rating for her service-connected dysthymic 
disorder from August 25, 2000.

In the veteran's case, she underwent a VA psychiatric 
examination in May 2000.  A GAF score of 60 was assigned.  
The diagnostic impressions were dysthymia, in remission or 
well managed by medication, and a personality disorder not 
otherwise specified.

A VA staff psychiatrist, who had provided an assessment of 
depression when the veteran was seen in July 1994 at the VA 
Medical Center in Dayton, also submitted a letter dated on 
August 25, 2000.  This VA psychiatrist noted that the veteran 
had been under his care for an extended period of time, and 
noted that, given the on-going and in-depth treatment of the 
veteran, he was better qualified to offer an opinion 
regarding the veteran's dysthymic disorder than an examiner 
who had spent only one brief session with the veteran.  The 
VA staff psychiatrist opined that the veteran had great 
difficulty functioning in any type of work situation or in 
social interactions.  The veteran experienced extreme 
disturbances in motivation from compulsiveness to total 
inactivity, extreme disturbances in mood from frequent 
agitation to frequent apathy.  She had both short- and long-
term memory impairment.  In general, the veteran's dysthymia 
had severely affected her ability to cope with the activities 
of everyday life.  Although she was fortunate to have friends 
and family who tried to be supportive, the veteran's personal 
relationships were definitely very impaired due to her 
dysthymic symptoms.  Despite various treatments and 
mediations, her condition had not improved.  The VA 
psychiatrist opined that the veteran's symptoms were not due 
to a personality disorder but to dysthymia, given that the 
mental health symptoms were consistent with the diagnosis of 
dysthymia.  

The veteran underwent VA psychiatric examination in November 
2000.  A GAF score of 45 was assigned.  The diagnostic 
impressions included chronic and severe dysthymic disorder.  
The examiner opined that the veteran was completely 
unemployable.

The same VA staff psychiatrist who provided the August 25, 
2000 letter additionally submitted an opinion in June 2003.  
At the time, this  VA staff psychiatrist opined that the 
veteran remained unemployable.  The VA psychiatrist further 
opined that the veteran's dysthymia had not substantially 
improved since the time of the August 25, 2000 letter.  

In February 2004, a VA staff psychiatrist opined that the 
veteran continued to be unable to maintain employment.  The 
veteran continued to suffer from major depression and panic 
disorder.  

In this case, the evidence of record does not establish that 
the veteran meets the precise symptomatology listed for a 100 
percent disability rating.  The list of the veteran's 
symptoms, as documented in the record, would be more 
consistent with a 70 percent rating because of her episodes 
of depression, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  Nevertheless, this is not the end 
of the analysis.  The Board does find that the totality of 
the evidence, and resolving reasonable doubt in favor of the 
veteran, supports a conclusion that the veteran is 100 
percent disabled from August 25, 2000, as contemplated by the 
rating criteria.  The evidence establishes that there is 
total occupational and social impairment.  The veteran has 
been found to be unemployable since at least August 25, 2000, 
when the veteran's treating VA psychiatrist first suggested 
that the severity of her problem caused her to be 
unemployable.  Further, the veteran was assigned a GAF score 
of 45 within a few months following this letter--in November 
2000, which score is indicative of someone unable to keep a 
job or someone unable to work.  See Bowling v. Principi, 15 
Vet. App. 1, 14-15 (2001) (vacating Board decision, in part, 
for failure to consider lower GAF scores that reflected a 
more severe disability than the GAF scores cited by the 
Board).  

Given the veteran's low GAF score reflecting the inability to 
work or to keep a job, VA medical opinions indicating that 
she was in fact unemployable, and the increasing problems 
experienced by the veteran, the Board finds that the evidence 
regarding the claim for a higher rating since August 25, 
2000, is in relative equipoise.  Moreover, the recurring 
nature of the veteran's service-connected problem tends to 
support the conclusion that it would be very difficult for 
the veteran to retain any employment, especially given the VA 
opinions of record that the veteran remains unemployable.

Therefore, given the clinical assessments made and the 
increasing problems experienced by the veteran, the Board 
finds that the evidence regarding the claim for a higher 
evaluation since August 25, 2000, is at least in relative 
equipoise.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran meets the schedular 
criteria for the 100 percent rating - total social and 
industrial inadaptability.  38 C.F.R. § 4.3 (2003).  
Accordingly, an increased (100 percent) schedular rating is 
warranted for dysthymic disorder from August 25, 2000.




ORDER

An increased (100 percent) schedular rating for a dysthymic 
disorder from August 25, 2000, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

The Board finds that a remand is required with respect to the 
issue of entitlement to an evaluation higher than 50 percent 
for dysthymic disorder from September 13, 1996 to August 25, 
2000, because it appears that there may be certain records 
that need to be associated with the claims file.  

It appears that the veteran may have been granted entitlement 
to monthly Social Security Administration (SSA) disability 
benefits.  In February 1998, the veteran initially insisted 
that she was awarded SSA disability benefits due to her 
severe depression.  There are references noted in the VA 
treatment records mentioning the veteran's SSA disability 
benefits as a result of her psychiatric disabilities although 
there is no formal notice letter in the claims file.  There 
are additional references from the veteran that she had 
received a Social Security award based on her psychiatric 
disability.  Consequently, in order to ensure that her claim 
is adjudicated on the basis of a complete evidentiary record, 
a SSA award letter, if any, and associated evidence should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).



(The question of entitlement to TDIU prior to August 25, 
2000, is deferred pending completion of the development 
sought in this remand.)

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should be 
specifically told of what is yet required 
of her to substantiate her claim for an 
evaluation higher than 50 percent for a 
dysthymic disorder from September 13, 
1996 to August 25, 2000, and of the 
information or evidence that VA will yet 
try to obtain with respect to her claim.  
38 C.F.R. § 3.159 (2003).  She should be 
specifically informed that she should 
submit any evidence in her possession 
that pertains to the claim.  Id.

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to her 
claim.  The RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
veteran, which have not been secured 
previously.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth 


in 38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  She should 
be given opportunity to provide the 
records.

3.  The RO should obtain any SSA 
disability award determination letter and 
any medical records relied upon.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the remaining issues 
on appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the SSOC was issued in July 2003.  
38 C.F.R. § 19.31 (2003).  The veteran 
should be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



